MINISTERE DE L'AGRICULTURE
ET DES RESSOURCES HYDRAULIQUES

Arrêté du ministre de l’agriculture et des
ressources hydrauliques du 2 août 2008, portant
modification de l'arrêté du 10 septembre 2007,
relatif à l’organisation de la chasse pendant la
saison 2007/2008.

Le ministre de l’agriculture et des ressources
hydrauliques,

Vu le code forestier refondu par la loi n° 88-20 du 13
avril 1988, modifié par la loi n° 2001-28 du 19 mars
2001, portant simplification des procédures
administratives dans le secteur de l’agriculture et de la
pêche et modifié et complété par la loi n° 2005-13 du 26
janvier 2005 et notamment les articles 165, 167, 170 et
205 du dit code,

Vu l'arrêté du ministre de l’agriculture du 18 juin
1988 relatif au régime de la chasse dans le domaine
forestier de 1l’Etat et en terrains soumis au régime
forestier faisant l’objet de contrats de reboisement ou de
travaux de fixation de dunes,

Vu l'arrêté du ministre de l’agriculture du 18 juin
1988 réglementant les techniques de capture et les
conditions de détention des oiseaux de vol,

Vu l'arrêté du ministre de l’agriculture du 28 mars
2001 fixant les conditions et modalités spécifiques à
l’exercice de la chasse touristique,

Vu l'arrêté du ministre de l’agriculture et des
ressources hydrauliques du 10 septembre 2007, relatif à
l'organisation de la chasse pendant la saison 2007/2008,

Vu l'avis de la commission consultative de la chasse
et de la conservation du gibier.
Arrête :

Article unique : L'alinéa 11 de l'article 1 de l’arrêté
indiqué plus haut est abrogé et remplacé par les
dispositions suivantes :

Espèces de gibier Date Date de
d’ouverture fermeture
Tourterelle de passage : 13/07/2008 | 07/09/2008

Chasse au poste et sans chien.

Tunis, le 2 août 2008.
Le ministre de l'agriculture
et des ressources hydrauliques
Mohamed Habib Haddad
Vu
Le Premier ministre

Mohamed Ghannouchi

MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2008-2689 du 28 juillet 2008, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis "Nabeul"
et ses annexes.

Le Président de la République,

Sur proposition du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008
notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

Vu le décret n° 2000-134 du 18 janvier 2000, portant
organisation du ministère de l'industrie tel que modifié et
complété par le décret n° 2007-2970 du 19 novembre 2007,

Vu le décret n° 2001-1842 du 1% août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d'exploitation des gisements
d'hydrocarbures.

Décrète :

Article premier - Est approuvée, la convention et ses
annexes jointes au présent décret et signées à Tunis le 14
avril 2008 entre l'Etat Tunisien d'une part, la société "REAP
Tunisia GmbH" filiale de "cairn energy PLC" et l'entreprise
tunisienne d'activités pétrolières d'autre part relative au
permis de recherche d'hydrocarbures dit permis "Nabeul".

Art. 2 - Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises est chargé de l'exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 28 juillet 2008.

Zine El Abidine Ben Ali

Décret n° 2008-2690 du 28 juillet 2008, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis
"Kaboudia" et ses annexes.

Le Président de la République,

Sur proposition du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008
notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

N°64 Journal Officiel de la République Tunisienne — 8 août 2008

Page 2429
